      Case 7:11-cr-00630-KMK Document 1428 Filed 05/14/20 Page 1 of 1
       Case 7:11-cr-00630-KMK Document 1427 Filed 05/13/20 Page 1 of 1




                               MAHER & PITTELL, LLP
                                        ATTORNEYS AT LAW
Reply To :                                                                      Long Island Office
42-40 Bell Blvd, Suite 302                                                  14 Bond St, Suite 389
Bayside, New York 11361                                              Great Neck, New York 11021
Tel (516) 829-2299                                                             Tel (516) 829-2299
jp@jpittellcom                                                                     jp@jpittell.com

May 13, 2020

Hon. Kenneth M. Karas
U.S. District Court
300 Quarropas Street
White Plains, NY 10601-4150

Re:    US. v. Knowles, et al [Tyree Hughes] 11 er 630 (KMK)
       Violation of Supervised Release

Dear Judge Karas:

       I am counsel for Tyree Hughes in the above referenced matter.

        Currently, the case is scheduled for a court appearance on May 19, 2020. Due to the ongoing
Pandemic, I respectfully request the matter be adjourned for approximately sixty days to the week
of July 20, 2020 (except July 22, 2020) for any time after 11 a.m.

       I have conferred with the Government and Probation. They consent to this request.

                                             Respectfully submitted,
                                             /s/
                                             Jeffrey G. Pittell

cc:    AUSA Benjamin Gianforti
       AUSA Jeffrey Steimel
       USPO Kevin Mulcahy
       Tyree Hughes
